DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-13, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105680320 A patent publication by Qin et al. (An English translation of which was previously included, “the Qin translation”) in view of EP3339924A1 patent publication by Caillaud et al. (An English translation is attached, “the Caillaud translation”).
Regarding claim 1, Qin teaches a laser radar component, comprising: a LIDAR chip (including a gain chip 1, a cavity 2, and an amplifier 3) that generates a LIDAR output signal (outputted at the amplifier 3), the LIDAR chip including multiple LIDAR chip waveguides (three ridge waveguides and two ring waveguides on the cavity 2), the LIDAR chip waveguides including a utility waveguide configured to carry one or more light signals selected from an outgoing LIDAR signal and an incoming LIDAR signal (any of the waveguides receives a laser signal from the chip as incoming signal and transmit to the amplifier as an outgoing signal); and an amplifier having an amplifier waveguide (curved waveguide 8 on the amplifier 3) that includes a first facet and a second facet (left and right facets as illustrated in Fig. 3), the amplifier being positioned such that the first facet is optically aligned with a facet of the utility waveguide but the second facet is not optically aligned with any of the LIDAR chip waveguide (due to the curved/inclined nature of the waveguide 8, the right facet is not aligned with the left facet, nor is it aligned with the facet of utility ridge waveguide on the cavity 2, in the x-axis direction) .

    PNG
    media_image1.png
    301
    397
    media_image1.png
    Greyscale

Qin does not specify whether the ridge waveguides and the amplifier are disposed on a same base.  Caillaud teaches a PIC having application in microwave optics for LIDAR, comprising a dielectric passive waveguide DWGP (utility waveguide as claimed), first and second semiconductor active waveguide (SCWGA1, SCWGA2) performing two different functions: laser / modulator, laser / amplifier, laser / detector, amplifier / detector, etc. ([0023], bottom of fifth page of the Caillaud translation), and a base (substrate SCSub) on which the laser, amplifier and utility waveguide are disposed.  In the case of a combination of a laser and the amplifier for the two active waveguide, the amplifier is an SOA (Caillaud, [0038]) and multi quantum wells InGaAsP or InGaAlAs is the gain medium of the SOA.  Caillaud therefore demonstrate it is obvious to integrally form the amplifier of a laser PIC on the same substrate or base using the same ridge waveguide structure and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qin’s invention by using a common base for both the amplifier and the utility waveguide.  The reason is coupling alignment between waveguides, both active and passive, in vertical and lateral direction, must be extremely precise to minimize light loss and using a same substrate for all the waveguides allows the alignment to be done simultaneously during the lithography process. (Caillaud [0044] and from bottom of 9th page to top of 10th page in the Caillaud translation.)
Regarding claim 2, Qin further teaches the LIDAR chip waveguides are integrated on the LIDAR chip as ridge waveguides.
Regarding claim 3, Qin further teaches the amplifier waveguide receives the outgoing LIDAR signal (initially generated at the gain chip 1) from the utility waveguide and the amplifier waveguide guides the received outgoing LIDAR signal through the second facet, the amplifier positioned such that the outgoing LIDAR signal exits from the LIDAR chip as a result of passing through the second facet.
Regarding claim 4, Qin further teaches the outgoing LIDAR signal includes multiple wavelength channels (since it is wavelength-tunable).
Regarding claim 6, Qin further teaches the amplifier is included on an amplifier chip that is attached to the LIDAR chip (“monolithic integration with the gain chip and the amplifier”, item 5 under beneficial effects in the Qin translation).
Regarding claim 8, Qin further teaches the amplifier chip is positioned at an edge (right edge, Fig. 1) of the LIDAR chip such that a line can be drawn starting at the second facet and extending away from the amplifier chip in a direction of propagation of the outgoing LIDAR signal at the second facet and without the line passing through any portion of the LIDAR chip (since the line extends away from the amplifier 3, toward a bottom right in Fig. 1, away from the gain chip 1 and the cavity 2 and therefore does not pass through any portion of the LIDAR chip).
Regarding claim 9, Caillaud suggests an approach where the passive waveguide 12 (utility waveguide as claimed) overlays the active waveguide 11 (amplifiers as claimed) as illustrated in Fig. 1.  The reason is amorphous silicon 12 has been chosen to ensure an index jump between the core zone 11 of the active element and the lowest possible passive guide, so as to minimize the reflection coefficient of the wave during the passage of the one element to another.
Regarding claim 10, Qin further teaches the facet of the utility waveguide is spaced apart from the first facet (at opposite ends of the amplifier 3).
Regarding claim 11, Qin further teaches the utility waveguide carries both the incoming LIDAR signal and the outgoing LIDAR signal (any of the waveguides receives a laser signal from the chip as incoming signal and transmit to the amplifier as an outgoing signal).
Regarding claim 12, Qin further teaches the LIDAR chip is constructed on a silicon-on- insulator platform (SOI material system, item 5 under beneficial effects in the Qin translation).
Regarding claim 13, Caillaud further suggests coupling the laser PIC with  an optical fiber (middle of 2nd page and ~1/3 down 3rd page of the Caillaud translation), in order to output the laser signal to the optical fiber.
Regarding claim 21, Qin further teaches the first and second facets are light input and output facets of the amplifier.
Regarding claim 22, Caillaud suggests using a silicon substrate (SCSub) as the base, for forming the active and passive waveguide via photolithography.  The advantage of silicon nitride as a guiding layer is the transparency of this material at telecommunication wavelengths, making it possible to produce guides of any length, typically up to 10 mm.
Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Qin and Caillaud as applied to claim 1 above, and further in view of U.S. Patent 10,782,782 to DeSalvo et al.  
Qin and Caillaud suggest the LIDAR chip comprising the laser and the amplifier as stated above, but not an additional signal combining component or electronics that calculate LIDAR data.  Regarding claim 23, DeSalvo teaches transponder 100 (which has application in laser range-finding or radar system) comprising a transmitter 155, a receiver 110, amplifiers 115, 150 for the receiver and transmitter, a shifter 120 for combining signals.  As described and illustrated in Fig. 8, DeSalvo suggests a method to combine a returned signal (e.g., from the receiver 110) with a reference signal (e.g., a frequency-modulated radar signal 140 that is transmitted to the transponder and therefore not reflected by the object of the transponder’s measurement) and then extract a beat frequency from the combined signal, wherein the beat frequency may be proportional to the distance between the transponder and the radar device.  Regarding claim 24, DeSalvo teaches the radar system may calculate and/or accurately estimate the range of transponder 100 based on the beat signal (col. 7, lines 36-53), wherein the calculation is performed by an inherent processing device of the radar system.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the laser chip suggested by Qin and Caillaud as part of the transponder system having the shifter (combiner) and the oscillator, as suggested by DeSalvo.  The reasons is that an active target (such as the transponder) may be capable of amplifying an FMCW signal before returning the FMCW signal to a radar device, thereby increasing the power and/or improving the quality of the FMCW signal
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art relied upon uses an integrated waveguide structure for the utility and amplifier waveguides and it would not have been a reasonable modification to flip-chip bond the amplifier chip flip-chip to the LIDAR chip, when considered in view of the limitations of the base claim.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest an arrangement of the waveguides in which the facet of the utility waveguide is at an angle between 75° and 85° relative to a direction of propagation of the utility waveguide at the facet of the utility waveguide, and the amplifier waveguide is curved such that the first facet is at an angle between 75° and 85° relative to a direction of propagation of the amplifier waveguide at the first facet and second facet is at an angle of 90° relative to a direction of propagation of the amplifier waveguide at the second facet, when considered in view of the rest of the limitations of the base claim.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to teach or suggest a comparative signal that including both light that has been reflected by an object located outside the LIDAR system and light from the outgoing LIDAR signal, when considered in view of the rest of the limitations of the base and intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP7375877 discloses a signal waveguide amplifier.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883